 ETHYL PRODUCTS CO.Ethyl Products Company and International Union ofElectrical, Radio and Machine Workers, AFL-CIO-CLC, Petitioner. Case 6-RC-858817 August 1983DECISION AND DIRECTIONBY MEMBERS JENKINS, ZIMMERMAN, ANDHUNTERPursuant to authority granted it by the NationalLabor Relations Board under Section 3(b) of theNational Labor Relations Act, as amended, a three-member panel has considered determinative chal-lenges in and objections to a Second Election1heldon 18 August 1980 and the Hearing Officer's reportrecommending disposition of same. The Board hasreviewed the record in light of the exceptions andbriefs2and hereby adopts the Hearing Officer'sfindings and recommendations3only to the extentconsistent herewith.The Petitioner has excepted, inter alia, to theHearing Officer's recommendation that Employer'sObjection 2 be sustained. For the reasons set forthbelow, we find merit in this exception.In its Objection 2, the Employer alleges that thePetitioner interfered with the conduct of theThe election was conducted pursuant to a Stipulation for Certifica-tion Upon Consent Election. The tally was 77 for, and 64 against, thePetitioner; there were 19 challenged ballots, a sufficient number to affectthe results.2 On 16 April 1981 the Petitioner filed exceptions to the Hearing Offi-cer's report and a brief in support of its exceptions. Thereafter, the Em-ployer filed a brief in opposition to the Petitioner's exceptions and thePetitioner filed a motion to strike the Employer's brief In its motion tostrike, the Petitioner argues that the Employer's brief should be strickenas untimely filed exceptions Inasmuch as we view the Employer's briefto be a timely filed answering brief, we hereby deny the Petitioner'smotion to strike.On 15 November 1982 the Employer filed a motion to file supplemen-tal briefs. In its motion, the Employer argued that the Board shouldallow the parties to submit supplemental briefs to set forth their positionsas to the impact on the issues herein of the Board's decision in RiveredgeHospital, 264 NLRB 1094 (1982). On 30 November 1982 the Board grant-ed the Employer's motion to file supplemental briefs. Thereafter, the Pe-titioner and the Employer filed supplemental briefs.3 In finding that the Mounting Cup Department employees were eligi-ble to vote in the second election herein, the Hearing Officer relied onthe fact that the Employer's intention to sell its Mounting Cup Depart-ment following the election allegedly was "too indefinite" to deprive theMounting Cup Department employees of their eligibility to vote. Al-though we agree that the Mounting Cup Department employees were eli-gible to vote in the second election herein, we do not rely upon the al-leged indefiniteness of the Employer's post-election plans. It is well set-tled that an employee is eligible to vote in a Board election if he is em-ployed in the appropriate unit both on the eligibility payroll date and onthe date of the election. In this regard, we note that the Mounting CupDepartment employees are specifically included in the stipulated unit andthat, prior to the second election herein, no party had attempted to with-draw from the Stipulation for Certification Upon Consent Election. Ac-cordingly, since the record establishes that the Mounting Cup Depart-ment employees were employed in the stipulated unit both on the eligibil-ity payroll date and on the date of the second election, we find that theywere eligible to vote regardless of the Employer's post-election plans.Accordingly, we adopt the Hearing Officer's recommendation that thePetitioner's challenges to the ballots cast by the Mounting Cup Depart-ment employees be overruled.267 NLRB No. 40second election herein by mailing to its employeesa leaflet which contained false and misleading state-ments of fact and law, including the statement thatthe National Labor Relations Board had found theEmployer guilty of unfair labor practices. Withregard to this objection, the Hearing Officer foundthat the leaflet in question did state that the Boardhad found the Employer guilty of unfair laborpractices when, in fact, the Board had found onlythat the Employer had engaged in conduct interfer-ing with the first election involving these parties.Relying, inter alia, upon the Board's decision inFormco, Inc., 233 NLRB 61 (1977). the Hearing Of-ficer concluded that this misstatement of theBoard's findings interfered with the second electionherein and, accordingly, he recommended that theEmployer's Objection 2 be sustained.In Riveredge Hospital, supra, the Board overruledFormco, Inc., supra, and held that mischaracteriza-tions of Board actions should be treated in thesame manner as other misrepresentations. Accord-ingly, the Employer's Objection 2 must be ana-lyzed under the standards set forth in Midland Na-tional Life Insurance Co., 263 NLRB 127 (1982),which overruled General Knit of California, Inc.,239 NLRB 619 (1978), and Hollywood CeramicsCo., 140 NLRB 221 (1962), and returned to therule of Shopping Kart Food Market, Inc., 228 NLRB1311 (1977), that misrepresentations made duringan election campaign are not grounds for settingaside the election.In its supplemental brief, the Employer arguesthat the leaflet in question herein is more than amere misrepresentation of Board actions; the Em-ployer argues that since the leaflet appears to quotefrom a Board document, it is tantamount to a forg-ery of an official Board document. We find nomerit in this argument. As the Hearing Officerfound, the only misrepresentation contained in theleaflet is that the Board had found the Employerguilty of unfair labor practices when, in fact, theBoard had found only that the Employer had en-gaged in conduct interfering with the first electionin this matter. In this regard, we note that the actsdescribed as "unfair labor practices" in the leafletand attributed to the Employer are the objection-able acts which the Board found that the Employerhad, in fact, committed. Accordingly, we find thatthe leaflet is, at most, a misstatement of the Board'sfindings4and, therefore, we hereby overrule theEmployer's Objection 2.4 Member Jenkins does not rely on Riveredge Hospital, supra. for thereasons expressed in his dissent therein However. in Member Jenkins'view, even under the principles expressed in Formco, supra, the leafletwould not rise to the level of objectionable conduct. Accordingly, forthis reason, Member Jenkins joins in the determination reached by hiscolleagues219 DECISIONS OF NATIONAL LABOR RELATIONS BOARDDIRECTIONIt is hereby directed that the Regional Directorfor Region 6, pursuant to the Board's Rules andRegulations, Series 8, as amended, within 10 daysof the date of this Decision, open and count theballots of Nicholas Danko, Don Duska, Jack El-liott, Ray English, Alice Grabowy, Jim Hall,Dwayne Hartle, Carol Hastings, Susan Hawley,Eileen Hayes, Rebecca Loomis, Theodore Lata,Jennine McAdams, Charlotte Murphy, Harry Rei-chel, Jerry Sabrowski, Loretta Vogel, and JeffWall and, thereafter, prepare and cause to beserved on the parties a revised tally of ballots, in-cluding therein the count of said ballots. In theevent that the revised tally of ballots shows thatPetitioner has received a majority of the valid bal-lots cast, the Regional Director shall issue a certifi-cation of representative. In the event that the re-vised tally of ballots shows that Petitioner has notreceived a majority of the valid ballots cast, thefollowing will be applicable.A third election by secret ballot shall be con-ducted among the employees in the unit found ap-propriate, at such time as the Regional Directordeems appropriate. The Regional Director forRegion 6 shall direct and supervise the election,subject to the National Labor Relations BoardRules and Regulations, Series 8, as amended. Eligi-ble to vote are those in the unit who were em-ployed during the payroll period ending immedi-ately before the date of issuance of the Notice ofThird Election, including employees who did notwork during that period because they were ill, onvacation, or temporarily laid off. Also eligible areemployees engaged in an economic strike whichcommenced less than 12 months before the electiondate and who retained their status as such duringthe eligibility period and their replacements. Thosein the military services of the United States mayvote if they appear in person at the polls. Ineligibleto vote are employees who have quit or been dis-charged for cause since the designated payrollperiod and employees engaged in a strike whohave been discharged for cause since the com-mencement thereof, and who have not been rehiredor reinstated before the election date, and employ-ees engaged in an economic strike which com-menced more than 12 months before the electiondate and who have been permanently replaced.5Those eligible shall vote whether or not theydesire to be represented for collective-bargainingpurposes by International Union of Electrical,Radio and Machine Workers, AFL-CIO-CLC.5 In order to assure that all eligible voters may have the opportunity tobe informed of the issues in the exercise of their statutory right to vote,all parties to the election should have access to a list of voters and theiraddresses which may be used to communicate with them. Excelsior Un-derwear Inc., 156 NLRB 1236 (1966); NLRB v. Wyman-Gordon Co., 394U.S. 759 (1969). Accordingly, it is hereby directed that an election eligi-bility list, containing the names and addresses of all the eligible voters,must be filed by the Employer with the Regional Director for Region 6,within 7 days after the date of issuance of the Notice of Third Electionby the Regional Director. The Regional Director shall make the listavailable to all parties to the election. No extension of time to file this listshall be granted by the Regional Director except in extraordinary cir-cumstances. Failure to comply with this requirement shall be grounds forsetting aside the election whenever proper objections are filed.220